WRIGHT, J.,
CONCURRING IN PART AND DISSENTING IN PART:
I join Justice Noble’s well-reasoned concurring in part and dissenting in part opinion in most respects. However, I would apply the clear and convincing standard slightly differently on the point of whether the husband had made the wife a gift of the marital residence. In Justice Noble’s separate opinion, she states that “the burden of proving this gift would be on the wife.” I agree with this statement. But, Justice Noble concludes that sentence by stating “proof must be sufficient to overcome the presumption that property owned during the marriage is marital.” I believe that whether the property is marital is an entirely different consideration and not at all linked to whether the husband gifted the residence to the wife. Rather than combining these principles, I would endorse a two-step analysis. First, the husband had to overcome the statutory presumption and prove by clear and convincing evidence that the property was non-marital. Then, it was the wife’s burden to prove by clear and convincing evidence that husband gifted her a half-interest in the residence. Howell v. Herald, 197 S.W.3d 505, 507-08 (Ky. 2006) (inter vivos gifts must be proven by clear and convincing evidence). Therefore, I concur in part and dissent in part from the majority and join Justice Noble’s separate opinion in all respects apart from that outlined above.